Citation Nr: 1507087	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  09-40 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for arthritis of the right knee.

2.  Entitlement to an increased disability rating in excess of 20 percent for instability of the right knee.

3.  Entitlement to an increased disability rating in excess of 30 percent for status post knee replacements since October 1, 2013. 

4.  Entitlement to an increased disability rating in excess of 10 percent for arthritis of the left knee.

5.  Entitlement to an increased disability rating in excess of 20 percent for instability of the left knee.

6.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

7.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a respiratory condition to include residuals of a punctured lung with breathing problems diagnosed as chronic obstructive pulmonary disease, to include as a result of surgical treatment by the Department of Veterans Affairs.  

8.  Entitlement to basic eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected left and right knee disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to January 1986  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for COPD, a punctured lung, a respiratory condition and a cervical spine condition; denied entitlement to DEA benefits; and continued 10 percent disability ratings for traumatic arthritis of the both the right and left knees.  

In April 2010, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of that hearing has been prepared and incorporated into the record.  

Subsequently, in an August 2012 rating decision, the RO granted separate disability ratings for instability of the right and left knees, and assigned 20 percent disability ratings, effective May 15, 2009.

Additionally, in a January 2013 rating decision, the RO granted service connection for the Veteran's total right knee replacement, previously rated as traumatic arthritis and instability of the right knee.  The RO assigned a temporary total rating pursuant to 38 C.F.R. § 4.30, based on total right knee replacement surgery beginning on August 13, 2012, which was followed by a 100 percent schedular rating assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055, based on the one-year prescribed period through September 30, 2013.  Subsequently, the Veteran's status post right knee replacement was rated 30 percent disabling, effective October 1, 2013.

In a January 2015 rating decision, the RO granted service connection for residuals of a total left knee replacement, which was previously rated as traumatic arthritis and instability of left knee.   The RO assigned a temporary total rating pursuant to 38 C.F.R. § 4.30, based on total left knee replacement surgery beginning on February 3, 2014, which was followed by a 100 percent schedular rating assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055, based on the one-year prescribed period through March 31, 2014. A minimum 30 percent scheduler rating will be assigned as of April 1, 2015.  Because the one-year prescribed period pursuant to Diagnostic Code 5055 has not yet expired, and because an evaluation of the service-connected traumatic arthritis and instability of left knee (which are the disability at issue in this case) are complicated by the fact that the Veteran had a left knee replacement, the Board has particularly focused on those records describing the Veteran's traumatic arthritis and instability of left knee prior to the total left knee replacement surgery in February 2014.

Additionally, in the January 2015 rating decision, the RO granted service connection for bilateral knee surgical scars, status post knee replacements, was also granted a noncompensable disability rating, effective August 19, 2014. Furthermore, the RO continued a 30 percent disability rating for traumatic arthritis of right knee, status post total knee replacement.  Lastly, the RO concluded that a clear and unmistakable error was found in the continuation of a separate evaluation for instability of the right knee following a total right knee replacement.

In November 2011, the above claims were previously remanded for further development.  That development was completed and the issues on appeal are ready for appellate review.  

Additionally, the Board notes that in the November 2011 decision, the Board remanded the issue of entitlement to service connection for a cervical spine condition for further development.  Subsequently, in an August 2012 rating decision, the RO granted service connection for a cervical spine condition.  This decision constitutes a full grant of benefits on this issue.  Therefore, the claim of service connection for a cervical spine condition is no longer on appeal.  

Further, as previously stated by the Board, with regards to the issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a respiratory condition to include residuals of a punctured lung with breathing problems diagnosed as chronic obstructive pulmonary disease, to include as a result of surgical treatment by the Department of Veterans Affairs, the Board notes that at the Veteran's April 2010 Board hearing the undersigned Veterans Law Judge, in trying to clarifying the issues on appeal, inadvertently indicated that the March 1999 rating did not contain consideration of the provisions of 38 U.S.C.A. § 1151.  However, upon a careful review of the record the Board finds that the March 1999 rating decision did consider the provisions of 38 U.S.C.A. § 1151.  In light of the representations made by the undersigned Veterans Law Judge at the April 2010 Board hearing and in order to accord fair process to the Veteran, new and material evidence has been submitted to reopen the claim and it will be considered on a de novo basis, which in effect is consistent with the ruling made on the record.

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  A review of the documents in such file reveals that there are additional VA treatment records and examination reports related to the Veteran's claims on appeal.  These records have been reviewed and considered by the Board.

After the RO issued the final supplemental statement of the case (SSOC) in February 2013, and after the appeal was transferred to the Board, additional evidence was added to the Veteran's electronic claims file that was pertinent to the appeal.  VA regulations require that pertinent evidence submitted by the appellant must be referred to the Agency of Original Jurisdiction (AOJ) for review unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2014).  The Veteran provided a waiver of review by the agency of original jurisdiction in October 2014.  Therefore, appellate review may proceed.

Lastly, the Board notes that in July 2014, the Veteran raised the issue of entitlement to a total disability rating based on individual unemployability due to his service-connected disabilities.  A TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  When, as here, evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Here, the Veteran raised the issue of entitlement to a TDIU while challenging the rating for his left and right knee disabilities.  Therefore, the Board may infer a claim for a TDIU due exclusively to the service-connected right and left knee disabilities, because these are the underlying disabilities at issue in this appeal.  Id.

The issues of entitlement to service connection for COPD, entitlement to basic eligibility for DEA benefits under Chapter 35, Title 38, United States Code, and entitlement a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. The Veteran's right knee disability has been manifested by degenerative changes of the joint shown on x-ray, but at no point during the appeal has the Veteran's right knee been ankylosed; nor has there been objective evidence of flexion limited to less than 90 degrees, extension limited to more than 0 degrees, or evidence of malunion of the tibia or fibula or genu recuvatum.

2.  The objective medical evidence of record shows mild to moderate instability of the right knee, but not severe.    

3.  As of October 1, 2013, the Veteran's right knee disability, status post total knee replacement, has not been manifested by severely limited motion (to include as due to pain), severe weakness, ankylosis in flexion between 10 and 20 degrees, extension limited to 30 degrees, or nonunion of the tibia or fibula with loose motion, requiring a brace.

4.  The Veteran's left knee disability has been manifested by degenerative changes of the joint shown on x-ray, but at no point during the appeal has the Veteran's left knee been ankylosed; nor has there been objective evidence of flexion limited to less than 90 degrees, extension limited to more than 5 degrees, or evidence of malunion of the tibia or fibula or genu recuvatum.

5.  The objective medical evidence of record shows mild to moderate instability of the left knee, but not severe.    

6.  The Veteran did not develop any additional respiratory disability as a result of a cyst biopsy in 1989 that led to a pneumothorax. 


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 10 percent for right knee arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5010, 5256-5263 (2014).

2.  The criteria for an increased disability rating in excess of 20 percent for right knee instability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5257 (2014).

3.  The criteria for an increased disability rating in excess of 30 percent for status post right knee replacements since October 1, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5055 (2014).

4.  The criteria for an increased disability rating in excess of 10 percent for left knee arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5010, 5256-5263 (2014).

5.  The criteria for an increased disability rating in excess of 20 percent for left knee instability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5257 (2014).

6.  The criteria for compensation benefits under 38 U.S.C.A. § 1151 for a respiratory condition, to include residuals of a punctured lung with breathing problems as a result of surgical treatment by the Department of Veterans Affairs, have not been met. 38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.361 (2014). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in June 2009 that fully addressed all notice elements and was sent prior to the initial AOJ decision in these matters.  The letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  The letter also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Under the circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claims for benefits, such as obtaining service treatment records and VA and private medical records, and providing the Veteran with VA examinations in June 2009, March 2012, and August 2014.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claims that has not yet been obtained.  

As previously discussed, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge at a hearing in April 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal and solicited information regarding the occurrence of injuries and onset, nature, and severity of his symptomatology.  The Veteran was advised of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted or requested.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board also finds that there has been compliance with the Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II.  Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2014).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

When VA grants a claim for an increased rating, it may assign an effective date up to one year before the date the claimant's application for increase was received, provided it is factually ascertainable that an increase in disability occurred within that timeframe.  38 U.S.C.A. § 5110(b)(2); Hart, 21 Vet. App. 505, 509 (2007). Here, the relevant evidentiary window begins one year before the Veteran filed his claim (November 2010) for an increased rating, and continues to the present time.

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  Id.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

The Board has reviewed all of the evidence in the Veteran's claims file, including his VA and private treatment records, VA examination reports, hearing testimony, and statements submitted in support of his claims.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claims of increased disability ratings for a left and right knee disabilities.  

The Veteran was assigned 10 percent disability ratings for arthritis of the left and right knees, in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4.71a, Diagnostic Code (DC) 5010 (2014).  Additionally, the Veteran was granted separate disability ratings for instability of the left and right knees, in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4.71a, Diagnostic Code (DC) 5257 (2014).  

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

The Board points out that separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).  See VAOPGCPREC 09-04 (September 17, 2004).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; and extremely unfavorable flexion at an angle of 45 degrees or more, is to be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  

Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Code 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a Veteran's knee disability is rated under Diagnostic Code 5257, the Veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5263 provides a 10 percent rating for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).  38 C.F.R. § 4.71a.

A. Left and Right Knee Arthritis and Instability

The Veteran contends that his right and left knee arthritis and instability are worse than the disability ratings currently assigned.

Turning to the evidence of record, VA records show complaints of knee pain and tenderness.  A July 2009 record noted that the Veteran was supplied a single medium forearm crutch.  A September 2009 physical therapy record noted that the Veteran complained of his left knee giving-out and painful ambulation.  He reported that he fell often.  He had difficult ambulation with reliance on a unilateral crutch.  Upon examination, the Veteran presented with painful ambulation and a decrease to overall left knee stability and muscle strength.  In an October 2009 record, the Veteran reported continued pain in the left knee.  He also reported occasional sensation that knee will give out, but that it was not as bad when he wore the knee brace.  The Veteran noted that his employer would not allow him to return to work with brace or crutch.   

The Veteran was afforded a VA examination in June 2009 to assess the current severity of his bilateral knee disabilities.  He reported bilateral knee pain on a daily basis, accompanied by locking, instability, and periodic swelling.  He was treated surgically on the left and right knees while on active duty.  In his work activities, he experienced recurrent minor dislocations.  In his daily living, he had curtailed his walking.  At this point, he felt his knee problems were consistent over time without significant flare-ups.  He also reported that he had worn knee braces in the past. 

Upon examination, the examiner noted that the Veteran had surgical scars on both the right and left knees.  Both knees had similar physical findings.  There was pain on patellar compression bilaterally.  Additionally, upon range of motion (ROM) testing, extension was normal bilaterally at 0 degrees and flexion was 140 degrees bilaterally.  The Veteran's ROM as measured was not additionally limited following repetitive use on the examination.  The left knee was normal to the Lachman test and the drawer test, but the right knee showed a mild degree of AP laxity on these maneuvers.  The right and left knees were lax on both varus and valgus stress tests.  Both knees were tender primarily in the infrapatellar region.  A moderate degree of crepitus was noted on the right knee and a mild degree on the left knee.  McMurray test was normal on the left, but showed a click on the right.  X-rays of the right and left knees on the day of the examination showed osteopenia and early degenerative spurring in both knees.  The examiner diagnosed the Veteran with degenerative joint disease (DJD) and ligamentous laxity of both knees.  

An August 2009 MRI of the left knee showed magnetic artifacts were medial to the distal metaphysis of the femur, due to a small metallic foreign body seen within the soft tissues of this portion of the knee on the previous knee radiograms.  Additionally, DJD was at the patellofemoral and the femorotibial joints of the knees.  This included significant degenerative thinning and irregularity of the hyaline cartilage at both joints.  Some edematous changes were in the bone marrow deep to the medial tibial plateau and the medial tibial spine, probably degenerative in nature.  Degenerative signal intensity changes were at both menisci, but there was no evidence of a meniscal tear.  A small joint effusion was at the knee alone with a 7mm in diameter intra-articular loose body located within the lateral aspect of the suprapatellar bursa of the knee.  There appeared to be several small multiloculated ganglion cysts within the posterior soft tissues of the knee.   A September 2009 x-ray of the left knee showed mild pan compartment osteoarthritis, and pericapsular dystrophic calcification near the lateral collateral ligament complex.

An October 2009 orthopedic consultation the left lower extremity demonstrated active ROM from 0 to 100 degrees.  He was stable to varus and valgus stress in the anterior and posterior drawers.  He had positive patellofemoral crepitus.  He also had tenderness to palpation about the medial joint line.  In a December 2009 record, the Veteran reported left knee pain and his left knee giving out on him.  Additionally, the Veteran started using a crutch to assist with walking.  Furthermore, a January 2010 records showed that the Veteran wore a left knee brace for instability type symptoms.  In addition, private treatment records show that the Veteran reported to the Emergency Room in March 2010 for knee pain.  He stated that his knee had gotten more swollen in the last week.  He stated that both knees hurt, although the left was much worse than the right. The physician noted a diagnosis of acute joint effusion and pain secondary osteoarthritis of the left knee.   A December 2011 records show that the Veteran received cortisone injections in both of his knees.  A June 2012 VA treatment record noted that the Veteran had bilateral knee pain from DJD.  He was using a rolling walker and requested a wheelchair.   He reported that he was unable to work (mechanic) due to knee pain.  The Veteran had full extension and greater than 90 degrees of knee flexion without discomfort.

July 2012 private treatment records show that the Veteran had pain in both of his knees.  He had chronic pain over the past several years.  Upon examination of both knees, he had full extension, 110 degrees of flexion, and crepitus along the medial as well as patellofemoral compartments.  There was no gross instability to varus and valgus stresses.  There was crepitation along the medial and patellofemoral compartments.  Additionally, the examiner noted that there was no instability to varus and valgus stressors.  Further, the neurovascular examination was otherwise symmetric.  The physician noted that radiographs of both knees demonstrated moderate tricompartmental arthritis.  The physician's impression was osteoarthritis of the bilateral knees.  The physician noted the plan for the Veteran to undergo a right total knee arthroplasty.  

The Veteran was afforded another VA examination in March 2013 to assess his bilateral knee disabilities.   The Veteran reported that since release form active service, his knee pain progressed and increased in severity in both knees.  The examiner noted that a MRI of the left knee done in August 2009 showed DJD involving the femorotibial and patellofemoral compartments.  At the present time, the Veteran reported pain that was quite severe in both knees, an 8 out of 10 off and on.  He used a walker to ambulate because he stated his knees were unstable causing him to buckle down on a few occasions, especially his right knee.  He was also told by his physician at the Dorn VA that he would require total knee arthroplasty in the near future.  Additionally, the examiner noted that the knee condition affected his activities of daily living because of the severity of his pain.  

Upon examination, the Veteran's bilateral knee testing for stability using the Lachman and drawer tests of the right knee showed a mild to moderate degree of laxity.  The left knee was normal for Lachman and drawer test.  Valgus and varus testing showed laxity mild to moderate for both right and left knees.  Valgus and varus testing showed medial and lateral instability of the knee.  The examiner noted that there was no tenderness on palpation, but mild crepitus was noted on both knees.  The McMurray's test was normal bilaterally.  Range of motion testing of the right and left knees were flexion to 130 degrees, with pain at 130; and extension at 0 degrees, with no pain.  The range of motion measured was not additionally limited following repetitive use testing.  The neurological, motor, and sensory examinations of the right and left upper and lower extremities were normal.  Lastly, the examiner noted that there was no evidence of radiculopathy of the upper extremities during this examination.  X-rays of the knees showed that there was mild DJD of the knees, with small effusions.  It was noted that a tiny foreign body overlaid the medial subcutaneous tissues of the left distal thigh.  The examiner noted diagnoses of status post ligament reconstruction of the right knee; status post lateral release surgery of the left knee; and DJD of both knees.

Additionally, January 2014 private treatment records show that the Veteran had throbbing left knee pain, without radiation.  The examiner noted that the Veteran had surgery on the right knee done.  The left knee did not have a lot of swelling, and he was able to walk without pain.  The Veteran reported that walking up and down stairs and getting out of a chair hurt his knees.  Examination of the left knee demonstrated trace effusion.  Additionally, there was approximately 5 degrees shy of full extension and 110 degrees of flexion of the left knee.  The physician noted that there was medial and lateral joint line tenderness.  There was also crepitation to the medial and patellofemoral compartments.  The physician stated that there was no instability to varus and valgus stresses.  In addition, the neurovascular examination was normal.  Examination of the right knee demonstrated full extension and 120 degrees of flexion.  There was no instability to varus and valgus stresses.

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On the above examinations, the Veteran's right and left knees had flexion limited at most to 90 degrees, as reflected in a June 2012 VA treatment record.  The flexion of the Veteran's right and left knees must be limited to 30 degrees in order to warrant increased ratings of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  Diagnostic Code 5260 therefore cannot serve as a basis for increased ratings in this case.  Similarly, increased ratings are not warranted under Diagnostic Code 5261.  The Veteran had full extension in the right knee and limited to no more than 5 degrees of extension in the left knee on all of the above VA examinations and treatment records.  The Veteran's right knee and left knee extension would have to be limited to 15 degrees in order to warrant increased ratings of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).  Because there is no evidence that the Veteran's right knee and left knee extension were limited to 15 degrees, Diagnostic Code 5261 cannot serve as a basis for increased ratings for the Veteran's right knee and left knee disabilities.     

In this case, the evidence reveals that the Veteran does have degenerative arthritis of the right and left knees, as shown by June 2009 and March 2013 VA examination reports.  Based on the evidence of record, it is apparent that the Veteran is not entitled to compensable ratings based on the degree of limitation of motion of the right knee and left knees.  The Veteran's ranges of motion have been, at worst, 5 degree extension to 90 degrees flexion throughout his appeal.  The VA examiner considered the Veteran's pain in determining the Veteran's ranges of bilateral knee motion, and found that his ranges of motion remained the same following repetitive testing.  Nevertheless, the medical evidence of record collectively indicated the presence of pain, effusion, and crepitus in the bilateral knees.

In making the determination that the Veteran is not entitled to ratings higher than 10 percent for his right and left knee disabilities, the Board has considered, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Board notes that at the June 2009 VA examination, the Veteran reported his knee problems were consistent, without any flair ups.  The Board acknowledges that the Veteran stated at the March 2013 VA examination that his knee condition affected his activities of daily living because of the severity of his pain.  However, the Court has clarified that the mere presence of pain does not, by itself, constitute functional loss.  Rather, the pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination, or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2012).  Here, the medical evidence on examination indicates that upon repetitive motion, the Veteran did not have additional loss of motion.  Thus, even considering the objectively confirmed findings of pain, effusion, and crepitus, as well as the Veteran's complaints of locking, stiffness, and swelling, the evidence does not show that the right and left knees are limited in motion to 15 degrees extension or 30 degrees flexion, i.e., the requirements for 20 percent ratings under Diagnostic Codes 5260 and 5261, and thus the requirements for increased ratings are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202.  Furthermore, the Board finds that the evidence does not show that any additional functional limitation would result in the Veteran warranting any separate compensable ratings for limitation of extension or flexion. 

In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability or subluxation of the knee.  The Board notes that the Veteran is already in receipt of 20 percent disability ratings for both left and right knee instability.  In this case, the medical evidence of record does not show any recurrent subluxation, nor does the Veteran report any subluxation.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).  With respect to instability, the records show that the Veteran used a crutch, rolling walker, and knee braces for stability.  At the June 2009 VA examination, the Veteran's right knee showed a mild degree of AP laxity on the Lachman test and the drawer maneuvers.  Additionally, the right and left knees were lax on both varus and valgus stress tests.  At the March 2013 VA examination, the Veteran reported that he used a walker to ambulate because his knees were unstable causing him to buckle down on a few occasions, especially his right knee.  Upon examination, the Veteran's bilateral knee testing for stability using the Lachman and drawer tests of the right knee showed a mild to moderate degree of laxity.  Valgus and varus testing showed laxity mild to moderate for both right and left knees.  The Veteran's instability must be severe in order to warrant increased ratings of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).  As the evidence shows the Veteran's right and left knee instability is no worse than moderate, Diagnostic Code 5257 therefore cannot serve as a basis for increased ratings in this case.  

The Board acknowledges that the medical evidence of record shows that the Veteran had a small joint effusion of the left knee on the August 2009 MRI.  However, it is well to observe that because the list of findings, which may be used to objectively confirm limitation of motion at the 10 percent level under Diagnostic Code 5003, is preceded by the term "such as," it is therefore "non-exhaustive" and would permit consideration of other symptoms particular to the Veteran's right knee and left knee disabilities.  See, e.g., Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013) (use of the term "such as" indicates that the list of symptoms that follows is "non-exhaustive"); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (use of the term "'such symptoms as,' followed by a list of examples, provides guidance as to the . . . symptoms contemplated for [the] rating, in addition to permitting consideration of other symptoms . . . ").  Hence, given that the Veteran's right knee and left knee symptoms of pain, effusion, crepitus, and swelling would be contemplated by the criteria for 10 percent ratings under Diagnostic Code 5003, ratings under Diagnostic Codes 5258 and 5259 (the diagnostic codes pertaining to dislocated or removed semilunar cartilage) are not for application in this case.  38 C.F.R. § 4.14 (2014).

In considering the applicability of other diagnostic codes, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  Specifically, no treatment record, or any report of VA examination demonstrate any objective finding of genu recurvatum, impairment of the tibia and fibula, or ankylosis of the right or left knees.  

The Veteran is competent to describe his symptoms, and she is credible in his belief that the severity of his right and left knee disabilities are such that higher evaluations are warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Her competent and credible lay evidence, however, is outweighed by the competent and credible medical findings of the VA examiners because they have expertise in evaluating the true severity of the Veteran's disabilities against the backdrop of such disabilities in general.  The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his right and left knee disabilities.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2014); see also Fenderson, supra. 

B. Status Post Right Knee Replacement 

As of October 1, 2013, the Veteran has been assigned a 30 percent disability rating under Diagnostic Code 5055 for his right knee status post arthroplasty.  Under this code, a 100 percent evaluation is assigned for one year following the implantation of the prosthesis.  A 60 percent evaluation is assigned for a prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  For a prosthetic replacement of the knee joint with intermediate degrees of residual weakness, pain, or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  The maximum rating under these codes (Diagnostic Code 5256) is 60 percent.  The minimum rating for a prosthetic replacement of the knee joint is 30 percent.

The Veteran was afforded another VA examination to assess the current severity of his right knee disability in August 2014. The examiner noted a diagnosis of total knee arthroplasty.  The examiner noted that the Veteran had no complaints of his right knee.  The Veteran did not report any flare-ups that impacted the function of his knee.  The Veteran's right knee ROM initially and upon three repetitions were 140 degrees or greater of flexion and no limitation of extension.  There was no objective evidence of painful motion upon range of motion testing.   Additionally, he did not have additional limitation in ROM of the right knee or leg following repetitive-use testing.  The Veteran's functional loss or function impairment of the right knee included deformity, disturbance of locomotion, and interference with sitting.  The Veteran did not have tenderness or pain to palpation for joint line or soft tissues of the right knee.  The Veteran's muscle strength of right knee flexion and extension were normal.   The Veteran's anterior, and posterior joints were stable, but the medial-later instability was 1+ (0-5 millimeters).  There was no history of subluxation/dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  Additionally, the Veteran did not have any meniscal conditions or surgical procedures for a meniscal condition.  The Veteran underwent right knee replacement surgery in August 2012.  The examiner noted that the Veteran did not have any residual signs and/or symptoms due to knee surgery.  The examiner noted that the Veteran had surgical scars related to his right knee condition, but they were not painful and/or unstable, and the total area of all related scars was not greater than 39 square cm (6 square inches).  Furthermore, the Veteran did not use any assistive devices.  There was no functional impairment of the right knee such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiner also stated that the Veteran would have difficulty with employment that would entail prolonged ambulation, standing, lifting requiring leg strength, and squatting movements.  The examiner concluded that the Veteran was more suited for sedentary employment.  The examiner stated that the Veteran's right knee likely would have increased subjective pain with possible loss in range of motion.  The examiner was unable to state the exact degree lost in either knee since it would be of mere speculation.

In this case, the medical evidence of record does not show that the Veteran has experienced chronic right knee residuals consisting of severe painful motion or weakness any time during the period on appeal.  Specifically, at the August 2014 VA examination, the Veteran reported no complaints of his right knee or any flare-ups that impacted the function of his knee.  Additionally, the examiner noted that the Veteran did not have any residual signs and/or symptoms due to knee surgery.  

Indeed, overall, the Veteran's right knee symptoms have seemingly improved since his right knee replacement in August 2012.  Accordingly, the Board finds that a 60 percent rating for "severe" chronic right knee residuals is not warranted under Diagnostic Code 5055.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2014).

For ratings below 60 percent, Diagnostic Code 5055 states that residual weakness, pain or limitation of motion are to be rated by analogy to diagnostic codes 5256, 5261, or 5262. 38 C.F.R. § 4.71a , Diagnostic Code 5055 (2014).

In considering the applicability of other diagnostic codes, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee) and 5262 (impairment of the tibia and fibula) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  Specifically, no treatment record, or any report of VA examination demonstrate any objective finding of impairment of the tibia and fibula, or ankylosis of the right knees.  

Additionally, at the August 2014 VA examination, the Veteran's right knee ROM initially and upon three repetitions were 140 degrees or greater of flexion and no limitation of extension.  As the Veteran's right knee ROM is normal for VA purposes, a rating in excess of 30 percent is not warranted under DC 5261.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).
	
Lastly, the evidence in this case shows that the 30 percent rating assigned appropriately compensates the Veteran to the extent that he does have functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca.  At the August 2014 examination, the examiner noted that there was no objective evidence of painful motion upon range of motion testing.   Additionally, the Veteran did not have additional limitation in ROM of the right knee or leg following repetitive-use testing.  The Veteran's functional loss or function impairment of the right knee included deformity, disturbance of locomotion, and interference with sitting.  However, as noted, the Veteran's limitation of flexion does not approximate limitation to 45 degrees, and his extension does not approximate limitation to 10 degrees.  Thus, the Veteran's limitation of motion of the right knee would warrant no more than a 10 percent disability rating.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5260 and 5261.

Considering the provisions of Diagnostic Code 5055 and all other relevant diagnostic codes, the Veteran's right knee replacement residuals do not warrant a disability rating in excess of 30 percent.  Accordingly, the Board finds that the medical evidence of record does not show that the Veteran experienced pain or other symptoms which caused additional limitations sufficient to warrant a rating in excess of the 30 percent assigned.  38 C.F.R. §§ 4.40 , 4.45, 4.59 (2014); DeLuca, supra.

In this case, the record does reflect the Veteran has residual scars of the right and left knee from surgery.  However, the Veteran has already been assigned a noncompensable disability rating for these scars.  

III.  Extra-schedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extra-schedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

The symptoms associated with the Veteran's service-connected right and left knee disabilities include limitation of motion, tenderness, pain, swelling, and instability.  However, these symptoms of the Veteran's left and right knee disabilities are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describes his disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5235-5243.  For this reason, referral for consideration of an extra-schedular rating is not warranted for this claim.  

IV. Compensation under 38 U.S.C.A. § 1151

The Veteran contends that during a 1989 biopsy of a cyst at the VA, his lung was punctured resulting in a pneumothorax, and a subsequent permanent respiratory condition.  

In pertinent part, 38 U.S.C. § 1151  reads as follows:

"(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was-(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable."

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b) (2014).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2014).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2014).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2014).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2014).

The record shows that the Veteran underwent a biopsy of his right chest wall lesion in November 1989.  He felt a pop and a rush of injected local into his chest.  Subsequently, at home, he developed increasing dyspnea and chest pain.  He presented with approximately a 30 to 40 percent pneumothorax in the Evaluation Clinic without signs of tension, but increasing distress.  A chest tube was placed in the Emergency Department with a rush of air heard.  A postoperative procedure chest x-ray revealed full expansion of the right lung.  The Veteran was admitted to the hospital and placed on suction for 24 hours.  A repeat chest x-ray after 24 hours showed completed re-expansion of the lung.  The post procedure chest x-ray revealed bilateral atelectasis, but no pneumothorax.  The Veteran was discharged to his home in stable and satisfactory condition.

VA treatment records who that upon examination of the lungs, the Veteran was clear to auscultation bilaterally, no wheezing or rhonchi.  There was not mention of  a respiratory condition.  

The Veteran was afforded a VA examination in March 2012 to assess any respiratory disabilities.  The Veteran stated that he had been experiencing mild shortness of breath, which started around two years ago.  However, during the examination, the examiner noted that there was no evidence of shortness of breath exhibited by the Veteran.  It was not clear at that time whether the Veteran had a diagnosis of COPD and if he had one, who made the diagnosis since the Veteran stated he never had pulmonary function tests.  The examiner noted that his last chest x-ray was normal.  The Veteran stated he had two episodes of pneumonia during active service and was treated with antibiotics.  The Veteran reported no history of incapacitation requiring hospitalization or physician care in the past.  He also gave no history of nasal oxygen use also in the past, and he was not on any COPD medications.  In fact, the examiner noted that the Veteran was not taking any prescribed medications at all.  The Veteran stated that in November 1989 he developed a pneumothorax as a result of his pleura being punctured inadvertently during an excision of a cyst on his right anterior chest wall.  This was treated properly with a chest tube insertion, which resulted in immediate re-expansion of his lung.  The examiner noted that there were no residuals from his thoracostomy procedure.  The Veteran had no respiratory complaints secondary to this complication of pneumothorax.  Regarding his smoking history, the Veteran stated he started smoking at age 15 and he is still smoking at the present time albeit just a few cigarettes per day.  He stated he smoked at least one to one and a half packs per day for at least 35 to 40 years straight.  The examiner stated that his respiratory condition did not affect any type of occupation and activities of daily living.  

Regarding the pneumothorax complication from the November 1989 surgery, the examiner stated that the pneumothorax or lung collapse is a definite complication caused by the inadvertent pleural puncture during the biopsy procedure.  Additionally, he stated that pneumothorax is easily treatable by a chest tube insertion, which results into immediate re-expansion of the collapsed lung.  If the Veteran's respiratory function was normal prior to the pneumothorax, then his post chest tube insertion respiratory function should also be normal.  Re-expansion of the lung results into return to normalcy of the oxygen diffusion and oxygen saturation functions of the lung.  There were no additional disabilities attributable to the VA treatment aside from the treatment itself, that is, the chest tube insertion.  The Veteran's current respiratory problem, if any was present, was not a natural progression of the pneumothorax.  The examiner stated that the pneumothorax was no question a direct consequence of the VA procedure.  However, the examiner did not consider it a necessary consequence since this complication from such a procedure was not a common complication.  The VA action caused additional disability to the Veteran in 1989, but there was no event reasonably foreseeable that caused this disability.  This was a complication, albeit not common, that could occur to any surgeon.  It was also reasonable to state that a not well trained surgeon has a higher probability to incur this complication as compared to a well-trained surgeon. 

In consideration of the evidence of record, the Board finds the Veteran did not develop an additional respiratory disability as a result of a chest biopsy and subsequent pneumothorax.  First, the record clearly shows that when the Veteran presented to the Evaluation Clinic in 1989 with approximately a 30 to 40 percent pneumothorax after his biopsy procedure, x-rays revealed that there was full expansion of the right lung after a chest tube was inserted.  

Additionally, as noted above, the March 2012 VA examiner stated that during the current examination, there was no evidence of shortness of breath exhibited by the Veteran.  Further, he noted that the Veteran's last chest x-ray was normal and he was not currently on any medications.  The examiner noted that the Veteran's pneumothorax was treated properly with a chest tube insertion, which resulted in immediate re-expansion of his lung.  The examiner noted that there were no residuals from his thoracostomy procedure.  Additionally, the examiner stated that the Veteran had no respiratory complaints secondary to this complication of pneumothorax.  The examiner also noted that if the Veteran's respiratory function was normal prior to the pneumothorax, then his post chest tube insertion respiratory function should also be normal.  Re-expansion of the lung results into return to normalcy of the oxygen diffusion and oxygen saturation functions of the lung.  The examiner concluded that there were no additional disabilities attributable to the VA treatment aside from the treatment itself, that is, the chest tube insertion.  Lastly, the examiner stated that the Veteran's current respiratory problem, if any was present, was not a natural progression of the pneumothorax.  

For the foregoing reasons, the Board finds that the claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an increased disability rating in excess of 10 percent for arthritis of the right knee is denied.

Entitlement to an increased disability rating in excess of 20 percent for instability of the right knee is denied.

Entitlement to an increased disability rating in excess of 30 percent for status post knee replacements since October 1, 2013 is denied.

Entitlement to an increased disability rating in excess of 10 percent for arthritis of the left knee is denied.

Entitlement to an increased disability rating in excess of 20 percent for instability of the left knee is denied.

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a respiratory condition to include residuals of a punctured lung with breathing problems as a result of surgical treatment by the Department of Veterans Affairs is denied.  


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of entitlement service connection for COPD, entitlement to a TDIU, and basic eligibility for DEA benefits.

A. COPD

The Veteran was afforded a VA examination in March 2012.  Upon examination, the Veteran's lungs were clear to percussion and auscultation.  Additionally, the examiner noted that there were no rales, basilar rhonchi, or wheezing, and normal breath sounds.  The examiner stated that the chest x-ray showed no focal opacities, but there was scarring of the right lung base.  Further, the examiner noted that there was no significant emphysematous change and normal cardiothoracic ration.  The examiner concluded that there were no concrete objective findings for COPD.  Additionally, he stated that in his opinion, based on all evidence presented on this examination, he could not give a definitive diagnosis of COPD without pulmonary function test.  He stated that he would wait for the pulmonary function tests (PFT) and revise the diagnosis if needed based on the results of that test.  However, there is no PFT of record after the March 2012 examination to determine if the Veteran has a current diagnosis of COPD.  Most significantly, an October 2013 VA treatment record noted that there was no PFT on file within the last two years.  

Therefore, any PFTs performed after the March 2012 VA examination should be obtained and associated with the record.  If there are no PFTs of record, the Veteran should be afforded one.  After the foregoing, the PFT results should be reviewed by the March 2012 VA examiner for an addendum opinion.  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

B. TDIU

As noted above, the Board took jurisidiction of the Veteran's TDIU claim due exclusively to his service-connected right and left knee disabilities under Rice, as these are the underlying disabilities at issue in this appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran's claim for entitlement to a TDIU was last denied in a January 2015 rating decision.  The Veteran filed a timely January 2015 Notice of Disagreement (NOD) with respect to the RO's January 2015 rating decision denying entitlement to a TDIU.  However, no subsequent action was taken to the Veteran's January 2015 NOD such as supplying the Veteran with a Statement of the Case (SOC), in reference to his claim.  Where a NOD has been timely filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board finds that a remand is necessary for the issuance of a SOC for the issue of entitlement to a TDIU. 

C. DEA

The Board notes that with respect to the Veteran's claim for basic eligibility for DEA benefits under Chapter 35, Title 38, United States Code, the Board has determined that this claim is inextricable intertwined with the Veteran's pending claims on appeal being remanded below.  

Under these circumstances, the Board finds that, as the issues on appeal discussed above are inextricably intertwined with the DEA benefits claim they should be considered together, and thus a decision by the Board on the Veteran's claim for basic eligibility for DEA benefits under Chapter 35, Title 38, United States Code at this juncture would be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that issues are 'inextricably intertwined' when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The fact that an issue is inextricably intertwined does not establish that the Board has jurisdiction of the issue, only that the Board cannot fairly proceed while there are outstanding matters that must be addressed by the RO in the first instance.

Accordingly, the case is REMANDED for the following action:

1. The AMC should issue the Veteran an SOC pertaining to the issue of entitlement to a TDIU.

2. The AMC should obtain any of the Veteran's outstanding pulmonary function tests obtained after the Veteran's March 2012 VA examination.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If there are no PFT results after March 2012 of record, the Veteran should be scheduled to undergo such testing.

3. After outstanding PFT results are obtained or new testing is performed, return the claims file to the VA examiner who conducted the March 2012 VA examination for an addendum opinion regarding the issues of entitlement to service connection for COPD.  A copy of this remand and all relevant medical records should be made available to the examiner.  If this examiner is not available, send the claims file and a copy of this remand to another appropriate examiner to address the subsequent opinion request.  

Specifically, the examiner is asked to review the Veteran's PFT results and determine if the Veteran has a current respiratory disability, to include COPD.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4. Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. Following the completion of the foregoing, the AMC should readjudicate the Veteran's claims.  The RO should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


